Exhibit 10.1g

NON-QUALIFIED STOCK OPTION

TERMS OF AWARD

UNDER

STEREOTAXIS, INC. 2012 STOCK INCENTIVE PLAN

Stereotaxis, Inc. (the “Company”) has made an Award to the Participant of
Non-Qualified Stock Options (the “Option”) under the Stereotaxis, Inc. 2012
Stock Incentive Plan, as amended the (“Plan”). The date of grant, the number of
shares of Stock (“Shares”) covered by the Option, and the exercise price of the
Option are set forth in the Award letter the Participant received from the
Company (“Statement”). The Statement and these Terms of Award collectively
constitute the terms and conditions of the Option and describe the conditions
applicable to the Option.

1. Award Subject to Plan. The Option is granted under and is expressly subject
to, all the terms and provisions of the Plan, which terms are incorporated
herein by reference

2. Definitions. All capitalized terms not otherwise defined herein shall have
the meaning set forth in the Plan. The following terms shall have the following
meanings, except where otherwise noted:

(a)    “Cause” means Participant’s fraud or willful misconduct as determined by
the Committee.

(b)     “Company” means Stereotaxis, Inc., a Delaware corporation.

(c)    “Disability” or “Disabled” means the Participant is permanently and
totally disabled within the meaning of Sections 422(c)(6) and 22(e)(3)of the
Internal Revenue Code (the “Code”) which, as of the date hereof, shall mean that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. The Participant shall be
considered Disabled only if the Participant furnishes such proof of Disability
as the Committee may require.

(d)     “Termination of Service” means the date on which the agreement or
arrangement under which the Participant is providing services to the Company
expires or is terminated.

3. Term. The term of the Option shall expire on the tenth anniversary of the
date of grant.

4. Vesting. The Option shall vest as follows: (i) twenty-five percent (25%) of
the Option shall vest on the first annual anniversary of the date of grant; and
(ii) as of the first day of each calendar month after the first annual
anniversary of the date of grant, an additional 2.0833% of the Option shall
vest; so that on the fourth annual anniversary of the date of grant, 100% of the
Option will become vested.

5. Anti-Dilution Provisions. In the event that, during the term of the Option,
there is any change in the number or kind of shares of outstanding Stock of the
Company by reason of stock dividends, recapitalizations, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like, the
number of underlying Shares covered by the Option and the exercise price thereof
shall be adjusted, to the same proportionate number of Shares and price as in
the original grant of the Option.

6. Non-Transferability. The Option may not be assigned or transferred except
upon death by will or the laws of descent and distribution, and any attempted
assignment or transfer except as herein authorized shall be void and of no
effect. The Option may be exercised during the Participant’s lifetime only by
the Participant or his or her guardian or legal representative.

7. Termination of Service. Upon a Termination of Service, the unvested portion
of the Option shall be forfeited. The Participant must exercise the Option prior
to a Termination of Service, except the Option shall remain exercisable to the
extent, and only to the extent, provided in this Section 7.

 

Form of Terms for Contractors (Nov. 2017)



--------------------------------------------------------------------------------

(a)    Disability. In the event of a Termination of Service of the Participant
due to Disability, the Option will remain exercisable, to the extent vested on
the date of such termination, until the earlier of one (1) year from the date of
the Termination of Service or the tenth anniversary of the date of grant.

(b)    Death. In the event of a Termination of Service of the Participant as a
result of death, the Option shall remain exercisable, to the extent vested on
the date of death, and it may be exercised by the executor or administrator of
the Participant’s estate or by such person or persons who shall have acquired
the Participant’s rights hereunder by bequest or inheritance or by designation
as the Participant’s beneficiary for the full number of Shares covered by the
Option (less any shares for which the Option was previously exercised), but
(b) such person’s right to exercise the Option shall terminate upon the earlier
of the tenth anniversary of the date of grant or a date which is one (1) year
after the date of the Participant’s death.

(c)    Voluntary or Involuntary Termination Without Cause. In the event of a
voluntary Termination of Service (which shall include retirement) or involuntary
Termination of Service without Cause, the Option shall remain exercisable, to
the extent vested on the date of such termination, until the earlier of three
(3) months after the date of Termination of Service or the tenth anniversary of
the date of grant.

8. Exercise Procedures. The purchase price of the Shares subject to the exercise
of the Option shall be paid in full upon the exercise of the Option, either
(i) in cash, (ii) in the discretion of the Committee, by tender of shares of
Stock already owned by the Participant, (iii) through a net or cashless exercise
(including broker-assisted cashless exercise) form of exercise as permitted by
the Committee, or (iv) in the discretion of the Committee, by any combination of
the payment methods specified in clauses (i), (ii) and (iii) hereof.

9. No Right to Continued Employment or Service. This Terms of Award shall not
limit or restrict the right of the Company to terminate the employment or
service of a Participant at any time or for any reason.

10. Committee Administration. The Option has been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the terms of this Terms of Award, shall have
plenary authority to interpret any provision of this grant and to make any
determinations necessary or advisable for the administration of this grant and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights of the Participant under
this Terms of Award.

11. Effect of Terms of Award; Severability. This Terms of Award shall be binding
upon and shall inure to the benefit of any successor of the Company and the
person or entity to whom the Option may have been transferred by will or the
laws of descent and distribution. The invalidity or unenforceability of any
provision of this Terms of Award shall not affect the validity or enforceability
of any other provision of this Terms of Award.

12. Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, processing and transfer of such data in relation to the
Company’s grant of the Option and the Participant’s participation in the Plan.
The collection, processing and transfer of the Participant’s personal data is
necessary for the Company’s administration of the Plan and the Participant’s
participation in the Plan, and the Participant’s denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant’s participation in the Plan. As such, the Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.

The Company holds certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth, Social
Security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
options, units or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the

 

Page 2



--------------------------------------------------------------------------------

exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.

The Company will transfer Data internally as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Participant
hereby authorizes (where required under applicable law) them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of

Shares on the Participant’s behalf by a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.

The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, (d) oppose,
for legal reasons, the collection, processing or transfer of the Data which is
not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan, and
(e) withdraw the Participant’s consent to the collection, processing or transfer
of Data as provided hereunder (in which case, the Option will be null and void).
The Participant may seek to exercise these rights by contacting the human
resources manager or the Company’s human resources department.

13. Code Section 409A. It is intended that benefits under this Terms of Award be
exempt from the provisions of Section 409A of the Code in accordance with
Section 1.409A-1(b)(5)(ii) of the Treasury Regulations and, accordingly, to the
maximum extent permitted, this Terms of Award shall be interpreted to be
limited, construed and administered in accordance with such intent. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on the Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code hereunder or
otherwise.

14. Choice of Law. This Terms of Award shall be governed by the laws of the
State of Delaware, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Agreement to
the substantive law of another jurisdiction. The Participant is deemed to submit
to the exclusive jurisdiction and venue of the federal or state courts of
Missouri, County of St. Louis, to resolve any and all issues that may arise out
of or relate to this Terms of Award.

*****

 

Page 3